Title: III. Address of Handsome Lake, [15 March 1802]
From: Handsome Lake
To: Dearborn, Henry

Brother,
              [15 Mch. 1802]
              I thank the Lord for a clear sky and bright day to hear the answer of our good Father, The President of the United States—
              Brother,
              The four Angels have directed that all the lands which have been reserved for the use of your red children, should be secured to them for their comfort so long as the sun shall shine, and this they desire may be done, by giving them separate deeds for each tract to which they are entitled, which when received will be placed for preservation in the hands of good sober young men of their Nation
              Brother,
              In consequence of a treaty held with your red children the Seneca’s, in the year 1797, they sold to certain Agents of the United States, or to private adventerurs, all their lands, excepting a certain reservation on Cataragus Creek, which was afterwards surveyed by Mr. Ellicott, the lines run and bounds set by him and a Deed executed to them. This Deed has been lost, and your red children look to the justice of their Father the President for a renewal of it—
              Brother,
              Your red children state to their father the President, that they are entitled to another tract of land on the Allegany, containing forty two square miles. This has also been surveyed by Mr Ellicott, but no deed has been given to secure them in the possession of it. Your red children entertain fears that for want of some written instrument, when the transaction by which this reservation was meant to be secured, shall be forgotten, they may be dispossessed of their land—
            